Troutman Sanders LLP
227 W Monroe, Suite 3900
Chicago, IL 60606

troutman.com


Misha Tseytlin
misha.tseytlin@troutman.com




March 19, 2020
The Honorable William M. Conley
U.S. District Court
Western District of Wisconsin
120 North Henry Street
Madison, WI 53703

Re:     Democratic National Committee et al. v. Bostelmann et al. (No. 3:20-cv-249-wmc)

Dear Judge Conley:

I write on behalf the Wisconsin State Legislature (“Legislature”) in the above-referenced case.
Yesterday, Plaintiffs filed an Emergency Motion for a Temporary Restraining Order and
Preliminary Injunction (“Motion”), Dkt.2, in which, among other things, they requested emergency
relief blocking the enforcement of multiple Wisconsin election laws. The Legislature respectfully
requests that given the gravity of the requested relief—including changing election laws in the
middle of an ongoing election—the Court withhold consideration of Plaintiffs’ Motion and refrain
from ordering any emergency relief, until the Court is presented with adversarial briefing.

To that end, the Legislature is prepared to file its motion to intervene, along with an attached
proposed motion to dismiss and proposed opposition to Plaintiffs’ Motion, by either 11:59PM
tonight, or, alternatively, by whatever deadline the Court directs Defendants to respond to
Plaintiffs’ Motion (in which case the Legislature will file at the same time as Defendants’ response
is requested).

Sincerely,


/s Misha Tseytlin
Misha Tseytlin



CC: All counsel (via ECF)
